DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it contains figure and more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In claim 1: 
The limitation “…such beverage…” in line 16 should change to “…the beverage…”. 
The limitation “…is configured so that it can be maintained…” in line 22 should change to “…its configured to maintain…”.
The limitation “…beverage preparation…” in line 17 should change to “…a beverage preparation…”.
In claim 3:
The limitation “…its deployed operative position…” in line 2 should change to “…the deployed operative position…”.
The limitation “…its retracted storage position…” in line 2 should change to “…the retracted storage position…”.
In claim 4:
The limitation “…its deployed operative position…” in line 2 should change to “…the deployed operative position
The limitation “…its retracted storage position…” in line 3 should change to “…the retracted storage position…”.
Claim 6, the limitation “…such machine…” in line 3 should change to “…the machine…”
In claim 9:
The limitation “…its deployed operative position…” in line 2 should change to “…the deployed operative position…”.
The limitation “…its retracted storage position…” in line 2-3 should change to “…the retracted storage position…”.
In claim 10:
The limitation “…its deployed operative position…” in line 2 should change to “…the deployed operative position…”.
The limitation “…its retracted storage position…” in line 2-3 should change to “…the retracted storage position…”.
In claim 12, the term “such as” in line 5 should be removed.
In claim 13, the limitation “…such beverage…” in line 5 should change to “…the beverage…”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim limitation “activatable unit” in claims 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit" coupled with functional language “activatable” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “activatable unit" has been described in Page 4 line 36- Page 5 line 4 cited: “…The  machine   incorporates  a   liquid   circuit  for processing the beverage and delivering such beverage into the beverage outlet. The liquid circuit has at least one activatable unit that is passed through by liquid during beverage preparation. The activatable unit(s) may be selected from: a liquid driver; a thermal conditioner; and an ingredient processing unit. The  thermal  conditioner   may  be  a  boiler   or  a thermoblock or an on demand heater (ODH), for instance an ODH type disclosed in EP 1 253 844, EP 1 380 243 and EP 1809 151. Examples  of  liquid  drivers  e.g. pumps   and  their incorporation into beverage machines are disclosed in WO 2009/150030,  WO  2010/108700,  WO   2011/107574  and  WO 2013/098173…”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claim 1:
It is indefinite, because the limitation “…a beverage…” has cited twice in line 1 and 8-9, it is unclear how many beverages are claimed. Clarification is required. For examination purpose, it is assumed that they are the same beverage.
It is indefinite, it is unclear whether there is one or there are more than one “activatable unit”, because in line 17 cited: “…at least one activatable unit…”, but in lime 24 and 26 cited: “…the activatable unit…”. Clarification is required. For examination purposes, it is assumed that in line 6 actually mean “…the at least one activatable unit…”.	
Claim 2 is indefinite, because it is unclear how the limitation “…the dispending head is configured to be movable…” able to manually and automatically deployed and retracted? what essential structural limitations needed to allow the dispensing head to be movable automatically? 
	In claim 5, the limitation “…the ingredient processing unit…” in line 2 is insufficient antecedent basis in the claim, correction is required.
	Claim 7 is indefinite, because:
The limitation “…a deployed operative position…” in line 3 is unclear that such limitation is the same limitation “…a deployed operative position…” in claim 1 line 7. Clarification is required. For examination purposes, it is assumed that they are the same limitation.
The limitation “…a retracted storage position…” in line 7 is unclear that such limitation is the same limitation “…a deployed operative position…” in claim 1 line 11. Clarification is required. For examination purposes, it is assumed that they are the same limitation.
In claim 8, the limitation “…the user interface device…” in line 1-2 is insufficient antecedent basis in the claim, correction is required.
In claim 12: 
The limitation “…the module
It is indefinite, because it is unclear that the limitation “…the module…” in line 11  is meant to be the same limitation “…the module…” in line 2 or “…a module liquid connector…” in line 5. Clarification is required. For examination purpose, it is assumed that “…the module…” in line 11 and 2 are the same limitation and “…a module liquid connector…” in line 5 is a different limitation.
In claim 13:
The limitation “…a deployed operative position…” in line 7 is unclear that such limitation is the same limitation “…a deployed operative position…” in claim 1 line 7. Clarification is required. For examination purposes, it is assumed that they are the same limitation. 
The limitation “…a retracted storage position…” in line 12 is unclear that such limitation is the same limitation “…a retracted storage position …” in claim 1 line 11. Clarification is required. For examination purposes, it is assumed that they are different limitations.
It is indefinite, it is unclear whether there is one or there are more than one “movable placement members”, because in line 2 cited: “…one or more movable placement members…”, but in lime 6 cited: “…the movable placement member…”. Clarification is required. For examination purposes, it is assumed that in line 6 actually mean “…the one or more movable placement members…”.
In claim 14: 
The limitation “…the at least one placement member
The limitation “…the docking station…” in line 16-17 is insufficient antecedent basis in the claim. Correction is required.
The limitation “…the module…” in line 16-17 is insufficient antecedent basis in the claim. Correction is required.
The limitation “…a housing outside face…” is cited in line

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-8 and 15 are rejected under AIA  35 U.S.C. 102(a1) as anticipated by Branko et al (US10849456B2).
Regarding claim 1, Branko discloses a machine (fig.1-4) for preparing and dispensing a beverage (beverage 2, fig.1-4) comprising:
an outside housing (housing body 10, fig.1-4) having one or more outside faces (refer to the outside faces of housing body 10, fig.1-4) and
beverage dispensing head 20 and mixing module 11, fig.1-4) that has a beverage outlet (outlet 21, fig.1-4) and that is movable (refer to fig.3 and 4):
outwards out (refer to fig.4) of the outside housing (housing body 10, fig.1-4) into a deployed operative position (refer to fig. 4) in which a beverage (beverage 2, fig.1-4) is dispensable via the outlet (outlet 21, fig.1-4) to a beverage dispensing surface (user-recipient placement location 30, fig.1-4) for positioning a user-cup or user mug (user-recipient 3, fig.1-4); and
inwards (refer to fig.3) into the outside housing (housing body 10, fig.1-4) into a retracted storage position (refer to fig.3) and
a liquid circuit (beverage preparation unit 11,12, 13, 14, 15, dispensing head 20 and fluid guide 22, fig.1-4) for processing the beverage (beverage 2, fig.1-4) and delivering such beverage (beverage 2, fig.1-4) into the beverage outlet (outlet 21, fig.1-4), the liquid circuit (beverage preparation unit 11,12, 13, 14, 15, dispensing head 20 and fluid guide 22, fig.1-4) comprising at least one activatable unit (beverage dispensing head 20 and mixing module, fig.1-4) that is passed through by liquid (beverage 2, fig.1-4) during beverage preparation is configured so that it can be maintained in:
the deployed operative position (refer to fig 4) whether the activatable unit (beverage dispensing head 20 and mixing module, fig.1-4) is activated or maintained activated or deactivated or maintained deactivated; and /or
the retracted storage position (refer to fig.3) whether the activatable unit (beverage dispensing head 20 and mixing module, fig.1-4) is activated or maintained activated or deactivated or maintained deactivated.

    PNG
    media_image1.png
    808
    491
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    809
    476
    media_image2.png
    Greyscale


	Regarding claim 2, Branko discloses the dispensing head (beverage dispensing head 20 and mixing module 11, fig.1-4) is configured to be movable (refer to fig. 3-4):
	manually by a user from the deployed operative position to the retracted storage position and/or vice versa; and/or automatically (refer to Col 11, line 1-6 cited: “…Beverage dispensing head 20 may be moved into its retracted position in at least one of the following instances: immediately at the end of servicing beverage preparation unit 11,12,13,14,15; immediately at the end of preparing a portion of beverage by beverage preparation unit 11,12,13,14,15 or after a short period of time after the end, such as a period of time in the range of 1 to 15 sec, such as to 12 sec, e.g. 5 to 10 sec, optionally beverage dispensing head 20 being maintained in its deployed position upon preparing a portion of beverage to allow during this short period of time a user to request the preparation of a further portion of beverage by preparation unit 11,12,13,14,15; and in the absence of a detection by a sensor 18 connected to control unit 16 of a user-recipient 3 in placement location 30, optionally sensor 18 being an optical or a proximity sensor (FIG. 4)…”).

	Regarding claim 3, Branko discloses the dispensing head (beverage dispensing head 20 and mixing module 11, fig.1-4) is maintained in its deployed operative position (refer to fig. 4) and in its retracted storage position (refer to fig.3) by a friction force (Examiner note: it is inherent that any structure maintaining any position a friction force existed).

	Regarding claim 5, Branko discloses the dispensing head (beverage dispensing head 20 and mixing module 11, fig.1-4) comprises the ingredient processing unit (mixing module 11, fig.1-4) that has an ingredient holder forming an ingredient seat (refer to fig. 1 and 2, how ingredient capsule 4 interact with mixing module 11).

	Regarding claim 7, Branko discloses a user interface device (user-interface 17, 17’, fig.1) movable from:
	a deployed operative position (refer to fig.4) adjacent to an outside face (outside face 25, fig.4) of the one or more outside faces (refer to the outside faces of housing body 10, fig.1-4) of the outside housing (housing body 10, fig.1-4) so that the device (user-interface 17, 17’, fig.1) is accessibly by a user (refer as “user”) for operating such machine (fig.1-4) to prepare and dispense the beverage (beverage 2, fig.1-4); to (refer to Col 10, line 5-15 cited: “…Machine 1 includes a control unit 16 for controlling preparation unit 11,12,13,14,15 to supply beverage 2 to outlet 21. For instance, control unit 16 is connected to a user-interface 17,17′, such as a user-interface 17,17′ located on dispensing head 20 and movable therewith, e.g. a user-interface 17 that remains accessible to a user when head 20 is in its retracted position and/or a user-interface 17′ that is accessible to a user in the deployed position and inaccessible (or hidden) to a user in the retracted position. See FIGS. 1 and 4…”)
	a retracted storage position (refer to fig.1) in the outside housing (housing body 10, fig.1-4) so that the device (user-interface 17’, fig.1) is inaccessible to a user (refer as “user”) for operating such machine (fig.1-4) (refer to Col 10, line 5-15 cited: “…Machine 1 includes a control unit 16 for controlling preparation unit 11,12,13,14,15 to supply beverage 2 to outlet 21. For instance, control unit 16 is connected to a user-interface 17,17′, such as a user-interface 17,17′ located on dispensing head 20 and movable therewith, e.g. a user-interface 17 that remains accessible to a user when head 20 is in its retracted position and/or a user-interface 17′ that is accessible to a user in the deployed position and inaccessible (or hidden) to a user in the retracted position. See FIGS. 1 and 4…”).

	Regarding claim 8, Branko discloses the user-interface device (user-interface 17’, fig.1) is coupled to the dispensing head (beverage dispensing head 20 and mixing module 11, fig.1-4) so as to be driven by the head (beverage dispensing head 20 and mixing module 11, fig.1-4) or vice versa between the deployed operative (refer to fig.4) and the retracted storage positions (refer to fig.3) (refer to Col 10, line 5-15 cited: “…Machine 1 includes a control unit 16 for controlling preparation unit 11,12,13,14,15 to supply beverage 2 to outlet 21. For instance, control unit 16 is connected to a user-interface 17,17′, such as a user-interface 17,17′ located on dispensing head 20 and movable therewith, e.g. a user-interface 17 that remains accessible to a user when head 20 is in its retracted position and/or a user-interface 17′ that is accessible to a user in the deployed position and inaccessible (or hidden) to a user in the retracted position. See FIGS. 1 and 4…”).

Regarding claim 15, Branko disclose the machine (fig.1-4) has one or more stationary placement members (refer as the bottom surface of the machine in fig.1-4) for placing such the machine (fig.1-4) onto a generally flat external (refer to the flat surface the machine is on).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Branko et al (US10849456B2), in view of Robinson (US2099660).
	Regarding claim 4, Branko discloses substantially all features set forth in claim 1 above, Branko does not explicitly disclose the dispensing head is guided from its deployed operative position into its retracted storage position and vice versa by a cam follower and cam arrangement.
	Robinson discloses the teaching of using a cam follower and cam arrangement (refer to Col 1 line 41-52 cited: “…Another object of the invention is to provide a cam follower, preferably a universally applicable cam follower, in a form which can be manufactured more economically. To this end the centering indentations are formed at the ends of the longitudinal lubricating channel, a screw driver slot is fornied in the head of the stud, and a single retaining ring is used, being driven onto a slightly raised shoulder so that it will not miar b0 the shank of the stud as it is being driven into position for cooperating to forml the roller bearing raceway.…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Branko dispensing head movement utilizing the teaching of cam follower and cam arrangement, as taught by Robinson, in order to provide a more economical manufacturing of the product (refer to Col 1 line 41-44 cited: “…Another object of the invention is to provide a cam follower, preferably a universally applicable cam follower, in a form which can be manufactured more economically…”). 

Regarding claim 10, Branko discloses substantially all features set forth in claim 7 above, Branko does not explicitly disclose the dispensing head is guided from its deployed operative position into its retracted storage position and vice versa by a cam follower and cam arrangement.
	Robinson discloses the teaching of using a cam follower and cam arrangement (refer to Col 1 line 41-52 cited: “…Another object of the invention is to provide a cam follower, preferably a universally applicable cam follower, in a form which can be manufactured more economically. To this end the centering indentations are formed at the ends of the longitudinal lubricating channel, a screw driver slot is fornied in the head of the stud, and a single retaining ring is used, being driven onto a slightly raised shoulder so that it will not miar b0 the shank of the stud as it is being driven into position for cooperating to forml the roller bearing raceway.…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Branko dispensing head movement utilizing the teaching of cam follower and cam arrangement, as taught by Robinson, in order to provide a more economical manufacturing of the product (refer to Col 1 line 41-44 cited: “…Another object of the invention is to provide a cam follower, preferably a universally applicable cam follower, in a form which can be manufactured more economically…”). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Branko et al (US10849456B2), in view of Viet-Doan (US2016/0058242A1).
	Regarding claim 6, Branko discloses substantially all features set forth in claim 1 above, Branko does not disclose wherein the dispensing surface is formed by: an 
	Viet-Doan discloses the dispensing surface (refer to the surface of 36, fig.3) is formed by: an external placement support (stand 36, fig.3) for placing such machine (appliance 2, fig.3) in position for preparing and dispensing said the beverage (refer to the title “portable coffee brewer”).

    PNG
    media_image3.png
    491
    600
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Branko’s invention with wherein the dispensing surface is formed by: an external placement support for placing such machine in position for preparing and dispensing said the beverage, as taught by Viet-Doan, in order to provide an outdoor beverage maker that more rugged, portable, sealed, stowable and preventing the ingress of water, dirt and debris (refer to Paragraph 0007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Branko et al (US10849456B2), in view of GUYON et al (WO2016/083484A1).
Regarding claim 9, Branko discloses substantially all features set forth in claim 7 above, Branko does not disclose the user-interface device (31) is movable, from its deployed operative position into its retracted storage position and vice versa along a first direction and a second direction that is non-parallel to the first direction.
GUYON discloses the user-interface device (handle 13, fig.3-4) is movable, from its deployed operative position (refer as handle 13 closed down, fig.3) into its retracted storage position (refer as handle 13 open straight up, fig.4) and vice versa along a first direction (refer to fig.3) and a second direction (refer to fig.4) that is non-parallel to the first direction (refer to the direction of the two handle 13 in fig. 3 and 4 are not parallel).

    PNG
    media_image4.png
    409
    567
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Branko’s user-interface device with movable, from its deployed operative position into its retracted storage position and vice versa along a first direction (31') and a second direction (31") that is non-parallel to the first direction, as taught by GUYON, in order to provide a better ergonomic user-interface device (refer to the abstract).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Branko et al (US10849456B2), in view of Icardi (US2013/0036914A1).
Regarding claim 11, Branko discloses substantially all features set forth in claim 1 above, Branko does not disclose a power supply arrangement comprising a connector to an external power supply, and an internal power accumulator, for powering to prepare and dispense the beverage when such machine is not powered via said connector.
Icardi discloses a power supply arrangement (fixed base 2, fig.2) comprising a connector (electric power supply device 5, fig.2) to an external power supply (refer to “electric power supply” device 5, fig.2), and an internal power accumulator (battery 38 and refer to paragraph 0062), for powering to prepare and dispense the beverage when such machine (refer to title) is not powered via said connector (electric power supply device 5, fig.2) (refer to Paragraph 0062 cited: “…the arrangement may be such that, when the movable part 3 is coupled to the fixed part 2 and the latter is connected to a power source, the control circuits 24 ensure that the battery 38 is kept charged so as to prepare it for subsequent use.…”).

    PNG
    media_image5.png
    681
    510
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Branko’s invention with a power supply arrangement comprising a connector to an external power supply, and an internal power accumulator, for powering to prepare and dispense the beverage when such machine is not powered via said connector, as taught by Icardi, in order to provide the ability to ready to make beverage anywhere and anytime (refer to Paragraph 0062 cited: “…the arrangement may be such that, when the movable part 3 is coupled to the fixed part 2 and the latter is connected to a power source, the control circuits 24 ensure that the battery 38 is kept charged so as to prepare it for subsequent use.…”).

Regarding claim 12, Branko discloses substantially all features set forth in claim 1 above, Branko does not disclose a docking station and the module disconnectably connected to the docking station, the docking station and the module comprising at least one of: a station ingredient supply such as a water tank and a module liquid connector connectable to the station ingredient supply; and a station connector to an external power supply.
Icardi discloses a docking station (fixed base 2, fig.2) and the module (movable part 3, fig.2) disconnectably connected to the docking station (fixed base 2, fig.2), the docking station (fixed base 2, fig.2) and the module (movable part 3, fig.2) comprising at least one of: a station ingredient supply (reservoir 4, fig.2) such as a water tank and a module liquid connector (hydraulic connector 16, fig.2) connectable to the station ingredient supply (reservoir 4, fig.2); and a station connector (electrical connector 17, fig.2) to an external power supply (refer as the “electrical power supply” from electrical power supply device 5, fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Branko’s invention with a docking station and the module disconnectably connected to the docking station, the docking station and the module comprising at least one of: a station ingredient supply such as a water tank and a module liquid connector connectable to the station ingredient supply; and a station connector to an external power supply, as taught by Icardi, in order to provide an advantage of greater versatility of use, not limited exclusively to the domestic environment or to communal buildings (refer to Paragraph 0012).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Branko et al (US10849456B2), in view of ZHAO et al (CN104188541) from IDS.
Regarding claim 13, Branko discloses substantially all features set forth in claim 1 above, Branko already disclosed in claim 1 that the machine (fig.1-4), onto a generally flat external support surface (refer as the surface the machine placed on in fig.1-4) in an orientation for preparing the beverage (beverage 2, fig.1-4) in the liquid circuit (beverage preparation unit 11,12, 13, 14, 15, dispensing head 20 and fluid guide 22, fig.1-4) and delivering such beverage (beverage 2, fig.1-4) via the beverage outlet (outlet 21, fig.1-4) to the beverage dispensing surface (user-recipient placement location 30, fig.1-4); on said external support surface (refer as the surface the machine placed on in fig.1-4) in an orientation for preparing and dispensing the beverage (beverage 2, fig.1-4);
Branko does not disclose one or more movable placement members for placing such the machine, said the movable placement member having: a deployed placement position for increasing a stability and/or safely placing such machine, on said external support surface in an orientation for preparing and dispensing the beverage; and a retracted rest position within the outside housing or collapsed against the outside housing, for: reducing a size of such machine; and/or providing a configuration suitable for placing said the module onto a or said the docking station of such the machine and connecting the module to the docking station.
ZHAO discloses one or more movable placement members (leg 2, fig.1) for placing such the machine (refer to title as “soybean milk machine”), onto a generally flat external support surface (support seat 1, fig.1 and 2) said the movable placement member (leg 2, fig.1) having: 
refer to fig.1) for increasing a stability and/or safely (refer to abstract cited: “…the machine head of the soybean milk machine can be placed first containing hole is opened on the supporting seat, the machine head to obtain the reliability limit, so as to effectively prevent the head rolling, resulting in damage or hurt people; when the supporting leg is in the second position, the supporting leg movable retract to support seat bottom, head placing device is in a stowed state. greatly reduces the occupied space…”) placing such machine (refer to title as “soybean milk machine”), on said external support surface (support seat 1, fig.1 and 2) and 
a retracted rest position (refer to fig.2) within the outside housing flat external support surface (support seat 1, fig.1 and 2)  or collapsed against the outside housing flat external support surface (support seat 1, fig.1 and 2), for: 
reducing a size (refer to abstract) of such machine (refer to title as “soybean milk machine”).

    PNG
    media_image6.png
    570
    451
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have attached Branko’s invention on top of ZHAO’s supporting seat and supporting leg, in order to improve stability and effectively prevent rolling, damage and injury, and also greatly reduce size when in storage (refer to abstract).

Regarding claim 14, the modification of Branko and ZHAO discloses substantially all features set forth in claim 13 above, Branko does not disclose the orientation: the at least one placement member in the deployed placement position extends laterally beyond a housing outside face that extends upright above said the placement member such as beyond said housing outside face by a horizontal distance of at least 3 mm such as in the range of 5 to 25 mm; and 
such the machine has: an overall height extending from a bottom end of the deployed placement member to a top end of such machine; and an overall distance spacing a housing outside face extending upright above the placement member and a facing housing outside face, such that a ratio of the overall height/overall distance is of at least 1.3.
ZHAO discloses the at least one placement member (leg 2, fig.1) in the deployed placement position (refer to fig.1) extends laterally beyond a housing outside face (support seat 1, fig.1 and 2) that extends upright above said the placement member (leg 2, fig.1) such as beyond said housing outside face (support seat 1, fig.1 and 2) by a horizontal distance; and 
such the machine (refer to title as “soybean milk machine”) has: an overall height extending from a bottom end (refer as the end of the leg 2 that is not attached to the support seat 1, fig.1) of the deployed placement member (leg 2, fig.1) to a top end (the end that attach to the support seat 1, fig.1) of such machine (refer to title as “soybean milk machine”); and an overall distance spacing a housing outside face (support seat 1, fig.1 and 2) extending upright above the placement member (leg 2, fig.1) and a facing housing outside face (refer as the top surface of the machine), such that a ratio of the overall height/overall distance. (examiner note: any machine inherent has a housing body that has at least 6 housing outside faces which are 1 top side, 1 bottom side, 1 front side, 1 rear side and 2 sides, therefore, it is inherently that there is an overall distance and a ratio of the overall height/overall distance exited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have attached Branko’s invention on top of ZHAO’s supporting seat and supporting leg, in order to improve stability and effectively prevent rolling, damage and injury, and also greatly reduce size when in storage (refer to abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Branko’s invention with a horizontal distance of at least 3 mm such as in the range of 5 to 25 mm, and a ratio of the overall height/overall distance is of at least 1.3, based on the desired application, since it has been held that a change in size/proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In order to decide the size and shape of the machine, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with modified Branko’s teaching.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Branko et al (US10945552B2) discloses a beverage machine that may read on claim 1.
Mori et al (US10682004B2) discloses a beverage machine may read on most of claim 1’s limitations.
Fang (US10399745B2) discloses a beverage cup cover that may read of some of the claim 1’s limitations.
KOLLEP et al (US2018/0206666A1) discloses a modular beverage preparation device with charging and docking station.
Li et al (US2016/0175785A1) discloses an electrical appliance for processing beverage.
Baston (US2015/0250346A1) discloses a portable hot beverage maker.
Stier (US2013/0104745A1)  discloses a cooker with foldable legs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        February 25, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761